NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           FEB 22 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 10-50571

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00441-PSG-10

  v.
                                                 MEMORANDUM *
JOSE MANUEL SERRANO-NAVARRO,
AKA Chili, AKA Jose Serrano,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                           Submitted February 4, 2013 **
                              Pasadena, California

Before: PREGERSON, W. FLETCHER, and NGUYEN, Circuit Judges.

       Jose Serrano-Navarro appeals his conviction by guilty plea and sentence for

one count of conspiracy to distribute and possess with intent to distribute more




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
than 50 grams of methamphetamine, 21 U.S.C. § 846. He contends that the district

court misled him about the immigration consequences of his guilty plea, committed

procedural errors at sentencing, and imposed a sentence that was substantively

unreasonable. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      The district court’s advice that there “may” be immigration consequences to

Serrano-Navarro’s conviction—without acknowledging that such consequences

were in fact mandatory—did not violate due process or Federal Rule of Criminal

Procedure 11 or render his plea involuntary and unknowing. United States v.

Amador-Leal, 276 F.3d 511, 517 (9th Cir. 2002) (“Many district judges comment

in their Rule 11 colloquy that a plea of guilty and resulting conviction may affect

an alien’s status in this country, and inquire whether the defendant understands the

possible immigration consequences of his plea. Although not required by Rule 11

or due process, we commend this sort of dialogue . . . .”). The Supreme Court’s

decision in Padilla v. Kentucky, 130 S. Ct. 1473 (2010), does not require a

different result. See United States v. Delgado-Ramos, 635 F.3d 1237, 1240–41

(9th Cir. 2011) (per curiam).

      In general, the government is entitled to enforce appeal-waiver agreements.

United States v. Mendez-Gonzalez, 697 F.3d 1101, 1103 (9th Cir. 2012) (per

curiam). The appeal waiver in Serrano-Navarro’s plea agreement is enforceable


                                          2
because his guilty plea complied with Rule 11, the district court did not inform him

that he has an unqualified right to appeal, and his sentence comports with both the

terms of the plea agreement and the law. See id. (citing United States v. Bibler,

495 F.3d 621, 624 (9th Cir. 2007); United States v. Watson, 582 F.3d 974, 987 (9th

Cir. 2009)).

      Serrano-Navarro’s appeal waiver covers challenges to both the sentence

itself and the manner in which it was calculated. Therefore, Serrano-Navarro has

waived his remaining arguments that (1) the district court violated Federal Rule of

Criminal Procedure 32 by failing to address his request for a downward departure

based on an overrepresentation of the seriousness of his criminal history; (2) his

low-end guidelines sentence was substantively unreasonable; and (3) his sentence

for a low-level drug crime was disproportionately harsh and amounted to cruel and

unusual punishment in violation of the Eighth Amendment.

AFFIRMED.




                                          3